Citation Nr: 0629215	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which granted the veteran's service connection claim for 
bilateral tinnitus, evaluating it at 10 percent.  The RO 
issued a notice of the decision in October 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
December 2003.  The veteran appeals for the assignment of a 
higher initial rating.  Subsequently, in June 2004, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

The veteran has received a 10 percent evaluation for his 
service-connected tinnitus, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal depends upon an interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed below, the Board finds 
that the veteran is already in receipt of the maximum 
scheduler disability rating available for tinnitus under the 
applicable rating criteria.  This is true irrespective of 
whether the veteran has unilateral or bilateral tinnitus. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II. Law and Analysis

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under the 
applicable Diagnostic Code 6260, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.  

The veteran therefore has received the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award a 
higher schedular evaluation for tinnitus, to include separate 
10 percent ratings for each ear, the veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
("where the law and not the evidence is dispositive . . . 
the appeal to the [Board should be] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law").  


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


